 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE
 7
     LOCALS 302 AND 612 OF THE                          No. MC19-0059RSL
 8
     INTERNATIONAL UNION OF
     OPERATING ENGINEERS                                ORDER DIRECTING
 9                                                      DISBURSEMENT OF FUNDS
     CONSTRUCTION INDUSTRY HEALTH                       FROM THE COURT REGISTRY
10   AND SECURITY FUND, et al.,
11                        Plaintiffs,
12          v.
13   BIANCHI LLC,
14                        Defendant,
15          v.
16   CADMAN MATERIALS, INC.
17                        Garnishee.
18

19
            This matter comes before the Court sua sponte. On July 17, 2019, the Court
20
     declined to enter judgment on the garnishee’s answer. The garnishee, through its
21
     parent company, nevertheless deposited the funds in its possession into the registry of
22
     the Court. Plaintiffs have now voluntarily dismissed this case.
23
            The garnishee’s parent company, Lehigh Hanson, shall, within seven days of
24
     the date of this Order, provide to the Clerk of Court the tax information specified in
25
     LCR 67(b). Once the information is provided, the Clerk of Court is hereby authorized


     ORDER DIRECTING DISBURSEMENT
     OF FUNDS FROM THE COURT REGISTRY          -1
 1   and directed to draw a check on the funds deposited in the registry of this Court in the
 2   principal amount of $60,718.07 plus all accrued interest, minus any statutory user fees,
 3   payable to Lehigh Hanson and to mail or deliver the check to Lehigh Hanson at 300 E.
 4   John Carpenter Freeway, Suite 1675, Irving, TX 75062, ATTN: Accounts Payable.
 5
            Dated this 18th day of September, 2019.
 6

 7
                                               A
 8                                             Robert S. Lasnik
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER DIRECTING DISBURSEMENT
     OF FUNDS FROM THE COURT REGISTRY          -2
